DISMISS and Opinion Filed May 5, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00993-CR

               JONATHAN ANDREW RODRIGUEZ, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-70026-U

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      Jonathan Andrew Rodriguez appeals his conviction for aggravated sexual

assault of a child. Appellant was charged with continuous sexual abuse of a child

under fourteen years of age. After hearing the evidence in this case, the jury found

appellant guilty of the first-degree lesser-included offense of aggravated sexual

assault of a child, punishable by imprisonment for life or a term of not more than 99

years or less than 5 years.

      Before beginning the punishment phase, the court held a hearing outside the

jury’s presence about the admissibility of certain evidence. After the trial court ruled

the evidence was admissible, the parties informed the court that appellant wished to
change his plea to guilty, having entered into a plea bargain agreement with the State

regarding punishment. The trial court admonished appellant, specifically stating:

“As you know, you have a right to a jury trial, and we can continue this trial and

have the jury determine punishment, but I understand that you’ve changed your mind

and wish to go ahead and reach a plea bargain agreement and have me sentence you;

is that correct?” Appellant responded, “Yes.” The court continued: “I do want to

make it clear because you’re pleading guilty on this plea bargain agreement, at this

time you are waiving your right to appeal anything that’s previously occurred in this

trial, do you understand?” Appellant responded, “Yes, sir.” Appellant then took the

stand and acknowledged, among other things, that he waived his right to appeal. The

trial court found appellant guilty of aggravated sexual assault, followed the terms of

the plea bargain agreement, and assessed punishment at twenty-five years in prison.

The trial court certified that this is a plea-bargain case, appellant had no right to

appeal, and appellant had waived any right to appeal. Nevertheless, appellant filed

this appeal.

      After the clerk’s and reporter’s records were filed, we notified the parties we

had concerns regarding our jurisdiction and asked for letter briefing. Both appellant

and the State responded. Appellant argued the trial court failed to follow code of

criminal procedure article 36.01(a)(8) because it did not “proceed to the punishment

phase after the jury returned its general verdict,” appellant’s waiver of his right to



                                         –2–
appeal is invalid because he received no benefit to the bargain, and the contract (plea

agreement) was unconscionable. The State agrees we lack jurisdiction.

      A defendant in a criminal case has the right of appeal as set out in the code of

criminal procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC.

ANN. art. 44.02; TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain

case—that is, a case in which a defendant’s plea was guilty . . . and the punishment

did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant,” a defendant may appeal only “those matters that were raised by written

motion filed and ruled on before trial,” “after getting the trial court’s permission to

appeal,” or “where the specific appeal is expressly authorized by statute.” TEX. R.

APP. P. 25.2(a)(2). When an appellant waives his right to appeal as part of his plea

bargain agreement with the State, a subsequent notice of appeal filed by him fails to

“initiate the appellate process,” thereby depriving this Court of jurisdiction over the

appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).

      Here, the record shows the jury found appellant guilty of the lesser-included

offense of aggravated sexual assault of a child. The trial court then stated: “Ladies

and gentlemen, we’re going to need to take a break so we can prepare for the

punishment phase of the trial.” The jury returned to the jury room, and the hearing

on the admissibility of evidence, requested by appellant, proceeded. Following the

court’s ruling, appellant informed the court that he had entered into a plea bargain

agreement with the State. In exchange for the State’s recommendation of a known

                                         –3–
sentence of twenty-five years, appellant pleaded guilty to the lesser-included

offense.

      To the extent appellant contends the trial court erred by not “proceeding to the

punishment phase,” we note that the trial court was preparing for the punishment

phase by holding a hearing on the admissibility of evidence, a hearing that was

requested by appellant. Under these circumstances, appellant’s complaint about a

purported violation of article 36.01 lacks merit. And although appellant now argues

he “did not obtain a true benefit from the ‘bargain’” and that the plea bargain is

unconscionable, we cannot agree. The jury found appellant guilty of aggravated

sexual assault of a child which is punishable by imprisonment for life or a term of

not more than 99 years or less than 5 years. The jury could have sentenced appellant

to life or a term of 5 to 99 years in prison. By pleading guilty in the plea bargain

agreement, appellant received the known quantity of twenty-five years. Although he

now regrets his decision, he waived his right to appeal as part of the agreement. That

waiver deprives this Court of jurisdiction to hear his appeal.

      We dismiss this appeal for lack of jurisdiction.



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210993F.U05


                                         –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JONATHAN ANDREW                              On Appeal from the 291st Judicial
RODRIGUEZ, Appellant                         District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-70026-U.
No. 05-21-00993-CR          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Myers and Pedersen,
THE STATE OF TEXAS, Appellee                 III participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for lack
of jurisdiction.


Judgment entered May 5, 2022




                                       –5–